RENDERED: JUNE 10, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1565-MR

KEVIN PEARSON                                                       APPELLANT


                APPEAL FROM LYON CIRCUIT COURT
v.          HONORABLE CLARENCE A. WOODALL, III, JUDGE
                     ACTION NO. 17-CI-00121


CORRECT CARE SOLUTIONS AND
BRUCE BAUER                                                          APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; K. THOMPSON AND L. THOMPSON,
JUDGES.

THOMPSON, K., JUDGE: Kevin Pearson, an inmate at the Kentucky State

Penitentiary (KSP), appeals from the Lyon Circuit Court’s dismissal of his medical

malpractice complaint against Correct Care Solutions and Bruce Bauer

(collectively medical providers) for failure to exhaust administrative remedies. We

affirm as we are confident that complaints about medical treatment in prison
qualify as conditions of confinement, exhaustion is required whether or not the

grievance process can result in any remedy, and that by the time Pearson filed his

first grievance he was no longer incapacitated and needed, at minimum, to exhaust

that grievance process prior to filing a complaint before the circuit court.

             On August 5, 2016, Pearson filed his first grievance which stated that

Nurse Bauer had failed to provide him with adequate medical care on May 28,

May 30, May 31, June 1, and June 2, 2016, when he complained of chest pain and

difficulty breathing. Pearson stated that Bauer kept telling Pearson that Bauer

could not find anything wrong with Pearson, and that at his last visit Bauer told

Pearson that he could not see a doctor until June 6, 2016.

             Pearson explained that when seen by another provider on June 3,

2016, after getting an X-ray

             I was immediately sent to Baptist Health Paducah.
             Within minutes of me getting to Baptist a Dr. cut a hole
             in my side and put in a drain tube. I had a 7½ hour
             surgery and was at Baptist until 6-17-16[.] I have been in
             Medical Housing unit every [sic] since[.] There must be
             some protocol in place that doesn’t take a week to be
             seen by a Dr. for chest pain and difficulty breathing. . . .

             I have been in the hospital and or Med. Housing Unit
             since 6-3-16[.] [W]ould you please file this[?] I have
             not had access to any grievance aid or legal help.




                                          -2-
               Pearson requested that an investigation be made as to why he was not

able to get more immediate treatment and why he would have to wait so long to

see a doctor given his condition.

               On August 8, 2016, Pearson received notice that his grievance was

rejected as untimely because it was not filed within five days from the date of the

incident as required by Kentucky Corrections Policies and Procedures (CPP)

14.6(II)(J)(1)(a)(2).

               Rather than appeal that decision, on August 15, 2016, Pearson filed a

second grievance. He complained that the first grievance should not have been

rejected for untimeliness, arguing that he could not file a grievance while at the

hospital and his “situation” was still ongoing.

               As to this second grievance, Pearson took all the necessary steps to

exhaust it. At each step, Pearson’s grievance was denied as untimely, with some of

the decision makers indicating he had an opportunity to initiate a grievance when

he returned to KSP.1 The Commissioner agreed, explaining:

               Though you were in the hospital from 6-3-16 you
               returned to the facility on 6-17-16 and could have still
               filed a grievance over the incident. You chose not to file


1
  In the informal resolution, it was stated: “Grievant has had opportunity to request forms from
CTO’s McKing rounds[.]” The Grievance Committee agreed with this resolution as the
grievance was filed past the five-day deadline. The Warden indicated Pearson could have
initiated a grievance once he returned to KSP’s medical hospital unit as “he had several
conversations with his CTO, UA and Grievance Coordinator.”



                                               -3-
             the grievance until over 5 weeks later. CPP 14.6 states
             that a grievance over a specific incident shall be filed
             within 5 business days of the occurrence. You well
             exceed[ed] that window.

             On September 26, 2017, Pearson filed his pro se complaint before the

Lyon Circuit Court, arguing that the medical providers failed to meet the standards

of care provided in CPP 13.2 by failing to diagnose his life-threatening plural

effusion, resulting in his injury.

             The medical providers filed a motion to dismiss, arguing that Pearson

failed to exhaust his administrative remedies. The circuit court agreed and on July

30, 2019, Pearson’s complaint was dismissed for failure to state a claim pursuant to

Kentucky Rule of Civil Procedure (CR) 12.02(f). The circuit court noted that

Pearson’s “argument for the deadline to be equitably tolled might be more

persuasive if he had only missed it by a few days. Here he missed the grievance

deadline by five weeks.”

             Pearson’s first argument is that he did not need to exhaust his

administrative remedies prior to filing suit as his medical malpractice claim does

not relate to a condition of confinement. He argues he is pursuing a common law

claim for damages, he is not complaining he was deprived of medical treatment by

KSP, and he cannot receive any administrative relief on this issue.

             Kentucky Revised Statute (KRS) 454.415 states in relevant part as

follows:

                                         -4-
             (1) No action shall be brought by or on behalf of an
                 inmate, with respect to:

                 ...

                 (d) A conditions-of-confinement issue;

                 until administrative remedies as set forth in the
                 policies and procedures of the Department of
                 Corrections, county jail, or other local or regional
                 correctional facility are exhausted.

             (2) Administrative remedies shall be exhausted even if
                 the remedy the inmate seeks is unavailable.

             (3) The inmate shall attach to any complaint filed
                 documents verifying that administrative remedies
                 have been exhausted.

             (4) A court shall dismiss a civil action brought by an
                 inmate for any of the reasons set out in subsection (1)
                 of this section if the inmate has not exhausted
                 administrative remedies[.]

             Although Kentucky Courts have not specifically ruled that medical

care in prison is a condition of confinement, the United States Supreme Court

opined in dicta in Wilson v. Seiter, 501 U.S. 294, 303, 111 S.Ct. 2321, 2326-27,

115 L.Ed.2d 271 (1991), that “the medical care a prisoner receives is just as much

a ‘condition’ of his confinement as the food he is fed, the clothes he is issued, the

temperature he is subjected to in his cell, and the protection he is afforded against

other inmates.” It also explained that “if an individual prisoner is deprived of

needed medical treatment, that is a condition of his confinement, whether or not



                                          -5-
the deprivation is inflicted upon everyone else.” Id. at 300 n.1, 111 S.Ct. at 2325

n.1. Federal courts have explicitly held that the type of medical treatment received

in prison, or the lack thereof, is a complaint about prison conditions. Witzke v.

Femal, 376 F.3d 744, 751 (7th Cir. 2004); Jenkins v. Haubert, 179 F.3d 19, 28 (2d

Cir. 1999); Price v. Shinn, 178 F. App’x 803, 804 n.2 (10th Cir. 2006).

             It does not matter that the grievance process could not result in

monetary damages against the medical providers, as pursuant to KRS 454.415(2)

“[a]dministrative remedies shall be exhausted even if the remedy the inmate seeks

is unavailable.” Because Pearson did not exhaust his first grievance process, he

could not attach to his complaint “documents verifying that administrative

remedies have been exhausted” as required in KRS 454.415(3). Accordingly, the

circuit court was required to dismiss Pearson’s complaint for failure to exhaust his

administrative remedies pursuant to KRS 454.415(4). See Houston v. Fletcher,

193 S.W.3d 276, 278 (Ky.App. 2006) (finding no entitlement to appellate review

of claims where inmate did not establish exhaustion of administrative remedies

under the same language in a previous version of KRS 454.415). See also Hensley

v. Commonwealth, 355 S.W.3d 473, 475 (Ky.App. 2011).

             Pearson’s second argument is that his grievance was timely as he was

unable to file a grievance until August 5, 2016, because of his medical condition,

explaining that he was in critical condition at the hospital from June 3-17, 2016,


                                         -6-
and that once returned to KSP he was in the medical housing unit (MHU)

“bedridden and unable to ambulate around and care for his own needs.” He

explained that while in the MHU, “several times” he “requested pen, paper and

grievance material” but was not able to have anyone bring him a grievance form

until August 5, 2016.2 Pearson states that he was not released from the MHU until

September 8, 2016; he argues the time period to file a grievance should have been

tolled during this time. He requests that we remand for an evidentiary hearing as

to whether his grievance should be tolled.

              We recognize that our doctrine of equitable tolling might offer relief

in such a situation where incapacity or actions by the prison prevent timely filing.

“Under the doctrine, the critical inquiry is ‘whether the circumstances preventing a

petitioner from making a timely filing were both beyond the petitioner’s control

and unavoidable despite due diligence.’” Lee v. Haney, 517 S.W.3d 500, 505

(Ky.App. 2017) (quoting Commonwealth v. Carneal, 274 S.W.3d 420, 429 (Ky.

2008)).

              While Pearson’s claim of incapacity to file a grievance within five

days of the denial of appropriate medical care does give us pause, and we

recognize that if someone is completely incapacitated it would not be reasonable to



2
 We note that these allegations were not supported by an affidavit from Pearson but are simply
arguments made by his counsel.

                                              -7-
strictly enforce the five-day deadline,3 we note that Pearson’s excuses for being

unable to file a grievance all pertain to the period before he filed his first grievance

on August 5, 2016. Pearson offers no explanation as to why he did not exhaust his

administrative remedies through this first grievance, other than the fact that he was

still in the MHU, or why the second grievance, filed on August 15, 2016, should be

treated as timely.

               We will not assume that being housed in the KSP’s MHU is

synonymous with being legally incompetent and tolls the time needed to file a

grievance. Additionally, filing a second grievance seven days after the first

grievance was rejected is not an appropriate way to get around a missed deadline

for pursuing further redress on the first grievance.

              We believe the fact that Pearson filed a cogent grievance on August 5,

2016, is at least some evidence that he was capable of fulfilling the subsequent

process required to fully exhaust that grievance in the days that followed as




3
  See generally Rucker v. Giffen, 997 F.3d 88, 93-94 (2d Cir. 2021); Days v. Johnson, 322 F.3d
863, 867-68 (5th Cir. 2003), overruled on other grounds by implication in Woodford v. Ngo, 548
U.S. 81, 89, 126 S.Ct. 2378, 2385, 165 L.Ed.2d 368 (2006), as recognized in Johnson v. Ford,
261 F. App’x 752, 755-56 (5th Cir. 2008); Braswell v. Corrections Corp. of America, 419 F.
App’x 622, 625-26 (6th Cir. 2011) (all discussing that administrative remedies are unavailable
when an inmate cannot file for an administrative remedy within the deadline due to a medical
condition). However, we note that these federal cases were interpreting the Prison Litigation
Reform Act (PLRA), 42 United States Code (U.S.C.) § 1997e(a), which specifically states that
exhaustion is required of “such administrative remedies as are available[.]” See Ross v. Blake,
578 U.S. 632, 642, 136 S.Ct. 1850, 1858-59, 195 L.Ed.2d 117 (2016) (discussing the import of
that language).

                                              -8-
required before filing the instant lawsuit. We need not decide whether Pearson’s

August 5th grievance should be considered timely pursuant to equitable tolling, as

it is clear his August 15th grievance was not timely, and this is the only grievance

he pursued to exhaustion.

             Accordingly, we affirm the Lyon Circuit Court’s dismissal of

Pearson’s complaint for failure to exhaust his administrative remedies.



             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEES:

Joseph Daniel Thompson                     William Ellis Sharp
Somerset, Kentucky                         Charles Matthew Rutledge
                                           Louisville, Kentucky




                                         -9-